Exhibit 10.1

INDEMNITY AGREEMENT

 

INDEMNITY AGREEMENT, dated as of                      (this “Agreement”), by and
between CTI BIOPHARMA CORP. (the “Company”), a Washington corporation, and
                     (“Indemnitee”).

W I T N E S S E T H:

WHEREAS, the Company desires to attract and retain the services of able persons
to serve as officers and directors of the Company and to indemnify certain of
its officers, and its directors, except as otherwise provided in Section 3 of
this Agreement, to the fullest extent of the law;

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining officers’ and directors’ liability insurance, the significant increase
in the cost of such insurance and the general reduction in the coverage of such
insurance;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers and directors to
expensive litigation risks at the same time that liability insurance has been
severely limited;

WHEREAS, neither Indemnitee nor the Company regards statutory indemnification
protection as adequate given the present circumstances; and

WHEREAS, “Indemnitee” includes, unless the context requires otherwise, the
estate or personal representative of Indemnitee;

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

1. (a) Third-Party Proceedings. The Company shall indemnify Indemnitee to the
full extent of Washington law, except as otherwise provided in Section 3 of this
Agreement, if Indemnitee is or was a party or is threatened to be made a party
to any threatened, pending or completed suit, action, proceeding, arbitration or
alternative dispute resolution mechanism, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company) by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company or any subsidiary of the Company, by reason of
any action or inaction on the part of Indemnitee while an officer or director of
the Company or any subsidiary of the Company or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, partner, trustee, employee or agent of another foreign or domestic
corporation, partnership, joint venture, trust, employee benefit program or
other enterprise, against expenses (including attorneys’ fees), judgments,
penalties, fines (including any excise taxes assessed with respect to an
employee benefit plan) and amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred by Indemnitee in connection with such
action or



--------------------------------------------------------------------------------

proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its shareholders, and, with respect to any criminal action or proceeding,
had no reasonable cause to believe his conduct was unlawful.

(b) Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee to the full extent of Washington law, except as otherwise provided in
Section 3 of this Agreement, if Indemnitee is or was a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceeding by or in the right of the Company or any subsidiary of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director, officer, employee or agent of the Company or any subsidiary of the
Company, by reason of any action or inaction on the part of Indemnitee while an
officer or director of the Company or any subsidiary of the Company or by reason
of the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, partner, trustee, employee or agent of another foreign or
domestic corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise, against expenses (including attorneys’ fees) and, to the
fullest extent permitted by Washington law, amounts paid in settlement (if such
settlement is approved by the Company, which approval shall not be unreasonably
withheld), in each case to the extent actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such action or
proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its shareholders, except that no indemnification shall be made in respect of
any claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company and its shareholders in the performance of Indemnitee’s
duty to the Company and its shareholders unless and only to the extent that the
court in which such action or proceeding is or was pending shall determine that
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for expenses, and then only to the extent that
the court shall determine.

(c) Selection of Counsel. In the event the Company shall be obligated under
Section 1(a) or (b) hereof to pay the expenses of any proceeding against
Indemnitee, the Company shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee (which shall not unreasonably
withhold such approval), upon the delivery to Indemnitee of written notice of
its election so to do. After delivery of such notice, approval of such counsel
by Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided, that, (i) Indemnitee shall have the right to employ his counsel in any
such proceeding at Indemnitee’s expense; and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized in writing by the Company,
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
and shall have notified the Company in writing thereof, (C) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between
Indemnitee and other indemnitees of the Company being represented by counsel
retained by the Company in the same proceeding and shall have notified the
Company in writing thereof or (D) the Company shall not, in fact, have employed
counsel to assume the defense of such proceeding, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.

 

2



--------------------------------------------------------------------------------

2. Contribution. If, when Indemnitee has met the applicable standard of conduct,
the indemnification provisions set forth in Section 1 should, under applicable
law, be to any extent unenforceable, then the Company agrees that it shall be
treated as though it is or was a party to the threatened, pending or completed
action, suit or proceeding in which Indemnitee is or was involved and that the
Company shall contribute to the amounts paid or payable by Indemnitee as a
result of such expenses (including attorneys’ fees), judgments in third-party
proceedings, penalties, fines (including any excise taxes assessed with respect
to an employee benefit plan) and amounts paid in settlement actually and
reasonably incurred by Indemnitee in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and Indemnitee on the
other in connection with such action or inaction, or alleged action or inaction,
as well as any other relevant equitable considerations.

For purposes of this Section 2, the relative benefit to the Company shall be
deemed to be the benefits accruing to it and to all of its directors, officers,
employees and agents (other than Indemnitee), as a group and treated as one
entity, and the relative benefit to Indemnitee shall be deemed to be an amount
not greater than Indemnitee’s yearly base salary or director’s compensation from
the Company during the first year in which the action or inaction, or alleged
action or inaction, forming the basis for the threatened, pending or
contemplated suit, action or proceeding was alleged to have occurred plus the
amount, if any, of monetary benefit and other consideration received by
Indemnitee in the transaction(s) that gave rise to such suit, action or
proceeding. The relative fault shall be determined by reference to, among other
things, the fault of the Company and all of its directors, officers, employees
and agents (other than Indemnitee), as a group and treated as one entity, and
such group’s relative intent, knowledge, access to information and opportunity
to have altered or prevented the action or inaction, or alleged action or
inaction, forming the basis for the threatened, pending or contemplated action,
suit or proceeding, and Indemnittee’s relative fault in light of such factors on
the other hand.

3. Limitations to Rights of Indemnification and Advancement of Expenses. Except
as otherwise provided in Sections 9 and 11 of this Agreement, Indemnitee shall
not be entitled to indemnification or advancement of expenses under this
Agreement:

(a) with respect to any action, suit or proceeding initiated, brought or made by
Indemnitee (i) against the Company, unless a Change in Control (as defined in
Section 5(b) of this Agreement) shall have occurred, or (ii) against any person
other than the Company, unless approved in advance by the board of directors of
the Company (the “Board”);

(b) on account of any suit in which it shall be determined by final judgment by
a court having jurisdiction in the matter that Indemnitee intentionally caused
or intentionally contributed to the injury complained of with the knowledge that
such injury would occur;

(c) on account of Indemnitee’s conduct which shall be determined by final
judgment by a court having jurisdiction in the matter that Indemnitee was
knowingly fraudulent, deliberately dishonest, engaged in willful misconduct or
that Indemnitee received an improper personal benefit;

 

3



--------------------------------------------------------------------------------

(d) for any expenses incurred by Indemnitee with respect to any proceeding
instituted by Indemnitee to enforce or interpret this Agreement, to the extent
that a court of competent jurisdiction determines that any of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous;

(e) for expenses or liabilities of any type whatsoever (including, but not
limited to, judgments, fines, ERISA excise taxes or penalties and amounts paid
in settlement) which have been paid directly to Indemnitee by an insurance
carrier under a policy of officers’ and directors’ liability insurance
maintained by the Company;

(f) for expenses or the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or any similar successor statute; and

(g) if it shall be determined by final judgment by a court having jurisdiction
in the matter that such indemnification is not lawful.

The Indemnitee understands and agrees that, to the extent any right to
indemnification under this Agreement is subject to the limitations under Revised
Code of Washington (“RCW”) sections 23B.08.510 through 23B.08.550 of the
Washington Business Corporation Act, such right shall be given no force or
effect unless and until, pursuant to RCW 23B.08.560, the Company is duly
authorized by its articles of incorporation (the “Articles”), a bylaw adopted or
ratified by the shareholders, or a resolution adopted or ratified by
shareholders to indemnify or agree to indemnify the Indemnitee without regard to
such limitations.

4. Procedure for Determination of Entitlement to Indemnification. (a) To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification, a determination with
respect to Indemnitee’s entitlement thereto shall be made in the specific case
as follows:

(i) if a Change in Control (as defined in Section 5(b) of this Agreement) shall
have occurred, by Independent Counsel (as defined in Section 5(a) of this
Agreement) in a written opinion to the Board, a copy of which shall be delivered
to Indemnitee (unless Indemnitee shall request that such determination be made
by the Board or the shareholders, in which case the determination shall be made
in the manner provided below in clause (ii)); or

(ii) if a Change in Control shall not have occurred, (A) by the Board by a
majority vote of a quorum consisting of disinterested directors, (B) if a quorum
of the Board consisting of disinterested directors is not obtainable or, even if
obtainable, such quorum of disinterested directors so directs, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee or (C) by the shareholders of the Company.

 

4



--------------------------------------------------------------------------------

(c) If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(d) If a Change in Control shall not have occurred, the Independent Counsel
shall be selected by the Board, and the Company shall give written notice to
Indemnitee advising him of the identity of the Independent Counsel so selected.
If a Change in Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected. In either
event, Indemnitee or the Company, as the case may be, may, within seven (7) days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection. Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 5(a) of this Agreement, and the objection shall
set forth with particularity the factual basis of such assertion. If such
written objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. If, twenty (20) days after submission by Indemnitee of a
written request for indemnification pursuant to Section 4 hereof, no Independent
Counsel shall have been selected or if selected, shall have been objected to, in
accordance with this Section 4(d), either the Company or Indemnitee may petition
any court of the State of Washington or other court of competent jurisdiction
for resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate. The person with respect to whom an
objection is favorably resolved or the person so appointed shall act as
Independent Counsel under Section 4 hereof. The Company shall pay any and all
reasonable fees and expenses incident to the procedures of this Section 4,
including reasonable fees and expenses incurred by such Independent Counsel
regardless of the manner in which such Independent Counsel was selected or
appointed.

5. (a) “Independent Counsel” means a law firm or a member of a law firm that
neither at the time in question, nor in the five years immediately preceding
such time has been retained to represent (i) the Company or Indemnitee in any
matter material to either such party or (ii) any other party to the proceeding
giving rise to a claim for indemnification under this Agreement. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing under the
law of the State of Washington, would be precluded from representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

5



--------------------------------------------------------------------------------

(b) “Change in Control” means the occurrence of any of the following events:

(i) the Company is merged, consolidated or reorganized into or with another
corporation or other entity, and as a result of such merger, consolidation or
reorganization less than a majority of the combined voting power of the
then-outstanding securities of such corporation or entity immediately after such
transaction are held in the aggregate by the holders of voting stock of the
Company immediately prior to such transaction;

(ii) the Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other entity and, as a result of such sale or
transfer, less than a majority of the combined voting power of the
then-outstanding securities of such other corporation or entity immediately
after such sale or transfer is held in the aggregate by the holders of voting
stock of the Company immediately prior to such sale or transfer;

(iii) there is a report filed on Schedule 13D or Schedule 14D-l (or any
successor schedule, form or report or item therein), each as promulgated
pursuant to the Exchange Act, disclosing that any person or entity, other than
any shareholder of the Company (and its affiliates) owning 10% or more of the
Company’s voting stock on the date hereof, has become the beneficial owner (as
the term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 50% or
more of the combined voting power of the Company’s voting stock; or

(iv) if during any period of two consecutive years individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof; provided, however, that for purposes of
this clause (iv) each director of the Company who is first elected, or first
nominated for election by the Company’s shareholders, by a vote of at least
majority of the directors of the Company (or a committee of the Board) then
still in office who were directors of the Company at the beginning of any such
period shall be deemed to have been a director of the Company at the beginning
of such period.

Notwithstanding the provisions of clause (iii) above, unless otherwise
determined in the specific case by majority vote of the Board, a “Change in
Control” shall not be deemed to have occurred solely because the Company, any
subsidiary or any employee stock ownership plan or any other employee benefit
plan of the Company or any subsidiary either files or becomes obligated to file
a report or a proxy statement under or in response to Schedule 13D, Schedule
14D-l or Schedule 14A (or any successor schedule, form or report or item
therein) under the Exchange Act disclosing beneficial ownership by it of shares
of voting stock of the Company, whether in excess of 50% or otherwise, or
because the Company reports that a change in control of the company has occurred
or will occur in the future by reason of such beneficial ownership.

6. Presumptions and Effect of Certain Proceedings. (a) In making a determination
with respect to entitlement to indemnification hereunder, the person, persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this

 

6



--------------------------------------------------------------------------------

Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 4 of this Agreement, and the Company shall bear the
burden of proof to rebut that presumption in connection with the making by any
person, persons or entity of any determination contrary to that presumption.

(b) The termination of any action, suit, arbitration, alternative dispute
resolution mechanism, investigation, administrative hearing or other proceeding
whether civil, criminal, administrative or investigative or of any claim, issue
or matter therein by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal action or
proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

(c) Indemnitee’s conduct with respect to an employee benefit plan for a purpose
he reasonably believed to be in the interests of the participants in and
beneficiaries of the plan shall be deemed to be conduct that Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.

(d) For purposes of any determination hereunder, Indemnitee shall be deemed to
have acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
action or proceeding, to have had no reasonable cause to believe his conduct was
unlawful, if his action was based on (i) the records or books of account of the
Company or another enterprise, including financial statements, (ii) information
supplied to him by the officers of the Company or another enterprise in the
course of their duties, (iii) the advice of legal counsel for the Company or
another enterprise, or (iv) information or records given or reports made to the
Company or another enterprise by an independent certified public accountant or
by an appraiser or other expert selected with reasonable care by the Company or
another enterprise. The term “another enterprise” as used in this Section 6
shall mean any other corporation or any partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as an officer, director, partner, trustee,
employee or agent. The provisions of this Section 6(d) shall not be deemed to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in Section 1.

7. Success on Merits or Otherwise. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any action, suit or proceeding described in Section 1
hereof, or in defense of any claim, issue or matter therein, he shall be
indemnified against expenses (including attorneys’ fees) actually and reasonably
incurred by him in connection with the investigation, defense, settlement or
appeal thereof. For purposes of this Section 7, the term “successful on the
merits or otherwise” shall include, but not be limited to, (i) any termination,
withdrawal or dismissal (with or without prejudice) of any claim, action, suit
or proceeding against Indemnitee without any express finding of liability or
guilt against him, (ii) the expiration of one hundred eighty (180) days after
the making of any claim or threat of an action, suit or proceeding without the

 

7



--------------------------------------------------------------------------------

institution of the same and without any promise of payment or payment made to
induce a settlement or (iii) the settlement of any action, suit or proceeding
under Section 1, pursuant to which Indemnitee pays less than twenty-five
thousand dollars ($25,000).

8. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
claims, damages, expenses (including attorneys’ fees), judgments, penalties,
fines (including any excise taxes assessed with respect to an employee benefit
plan) or amounts paid in settlement by Indemnitee in connection with the
investigation, defense, settlement or appeal of any action specified in
Section 1, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. The party or parties making the determination shall determine the
portion (if less than all) of such claims, damages, expenses (including
attorneys’ fees), judgments, penalties, fines (including any excise taxes
assessed with respect to an employee benefit plan) or amounts paid in settlement
for which Indemnitee is entitled to indemnification under this Agreement.

9. Costs. All the costs of making the determination required by Section 4 hereof
shall be borne solely by the Company, including, but not limited to, the costs
of legal counsel, proxy solicitations and judicial determinations. The Company
shall also be solely responsible for paying (i) all reasonable expenses incurred
by Indemnitee to enforce this Agreement, including, but not limited to, the
costs incurred by Indemnitee to obtain court-ordered indemnification pursuant to
Section 11, regardless of the outcome of any such application or proceeding, and
(ii) all costs of defending any suits or investigations or proceedings
challenging payments to Indemnitee under this Agreement.

10. Advance of Expenses. The Company shall advance all expenses incurred by or
on behalf of Indemnitee in connection with any action, suit, arbitration,
alternative dispute resolution mechanism, investigation, administrative hearing
or any other proceeding whether civil, criminal, administrative or investigative
within twenty (20) days after the receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such action, suit,
arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative. Such statement or statements shall include a
written affirmation of the Indemnitee’s good faith belief that the Indemnitee
has met the applicable standard of conduct required under this Agreement and
under applicable Washington law. Such statement or statements also shall
reasonably evidence the expenses incurred by Indemnitee and shall include or be
preceded or accompanied by a written undertaking by or on behalf of Indemnitee
to repay any expenses advanced if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified against such expenses, which
undertaking shall be accepted by or on behalf of the Company without reference
to the financial ability of Indemnitee to make repayment, and without the
pledging of any security by Indemnitee. Notwithstanding Indemnitee’s
above-described rights to advancement of expenses, no advance of expenses shall
be made in the circumstances proscribed by Section 3(a).

11. Enforcement. (a) If a claim for indemnification or advancement of expenses
made to the Company pursuant to Section 4 or 10 is not timely paid in full to
Indemnitee by the Company as required by Section 4 or 10, respectively,
Indemnitee shall be entitled to seek

 

8



--------------------------------------------------------------------------------

judicial enforcement of the Company’s obligations to make such payment. In the
event that a determination is made that Indemnitee is not entitled to
indemnification or advancement of expenses hereunder, (i) Indemnitee may at any
time thereafter seek a de novo adjudication of his entitlement to such
indemnification or advancement either, at Indemnitee’s sole option, in (A) an
appropriate court of the State of Washington or any other court of competent
jurisdiction or (B) an arbitration to be conducted by a single arbitrator
pursuant to the rules of the American Arbitration Association; (ii) any such
judicial proceeding or arbitration shall not in any way be prejudiced by, and
Indemnitee shall not be prejudiced in any way by such adverse determination; and
(iii) in any such judicial proceeding or arbitration the Company shall have the
burden of proving that Indemnitee is not entitled to indemnification or
advancement of expenses under this Agreement.

(b) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to the provisions of Section 11(a) that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

(c) In any action brought under this Section 11, it shall be a defense to a
claim for indemnification (other than an action brought to enforce a claim for
advancement of expenses) that Indemnitee has not met the standards of conduct
which make it permissible under Washington law for the Company to indemnify
Indemnitee for the amount claimed. The burden of proving such defense shall be
on the Company.

(d) It is the intent of the Company that Indemnitee not be required to incur the
expenses associated with the enforcement of his rights under this Agreement by
litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, if it should appear to Indemnitee that the Company has
failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes any action to declare this
Agreement void or unenforceable, or institutes any action, suit or proceeding
designed (or having the effect of being designed) to deny, or to recover from,
Indemnitee the benefits intended to be provided to Indemnitee hereunder, the
Company irrevocably authorizes Indemnitee from time to time to retain counsel of
his choice, at the expense of the Company as hereafter provided, to represent
Indemnitee in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
shareholder or other person affiliated with the Company, in any jurisdiction.
Regardless of the outcome thereof, but subject to Indemnitee having acted in
good faith, the Company shall pay and be solely responsible for any and all
costs, charges and expenses, including attorneys’ and others’ fees and expenses,
incurred by Indemnitee (i) as a result of the Company’s failure to perform this
Agreement or any provision thereof or (ii) as a result of the Company’s or any
person’s contesting the validity or enforceability of this Agreement or any
provision thereof as aforesaid.

12. Liability Insurance and Funding. To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
director or officer of the Company. If, at the time of the

 

9



--------------------------------------------------------------------------------

receipt of a notice of a claim pursuant to Section 4 hereof, the Company has
director’s and officer’s liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies. The Company shall have
no obligation to obtain or maintain such insurance.

13. Merger or Consolidation. In the event that the Company shall be a
constituent corporation in a merger, consolidation or other reorganization, the
Company shall require as a condition thereto, (a) if it shall not be the
surviving, resulting or other corporation therein, the surviving, resulting or
acquiring corporation to agree to indemnify Indemnitee to the full extent
provided herein, and (b) whether or not the Company is the surviving, resulting
or acquiring corporation therein, Indemnitee shall also stand in the same
position under this Agreement with respect to the surviving, resulting or
acquiring corporation as he would have with respect to the Company if its
separate existence had continued.

14. Nondisclosure of Payments. Except as expressly required by federal
securities laws or other applicable laws, Indemnitee shall not disclose any
payments made under this Agreement, whether indemnification or advancement of
expenses, unless prior approval of the Company is obtained. Any payments to
Indemnitee that must be disclosed shall, unless otherwise required by law, be
described only in the Company proxy or information statements relating to
special and/or annual meetings of the Company’s shareholders, and the Company
shall afford Indemnitee the reasonable opportunity to review all such
disclosures and, if requested, to explain in such statement any mitigating
circumstances regarding the events reported.

15. Nonexclusivity and Severability. (a) The right to indemnification and
advancement of expenses provided by this Agreement shall not be exclusive of any
other rights to which Indemnitee may be entitled under the Articles or bylaws of
the Company, Washington law, any other statute, principles of common law or
equity, insurance policy, other agreement, vote of shareholders of the Company
or of the Board (or otherwise), both as to actions in his official capacity and
as to actions in another capacity while holding such office, and shall continue
after Indemnitee has ceased to be a director or officer of the Company and shall
inure to the benefit of his heirs, executors and administrators; provided,
however, that to the extent Indemnitee otherwise would have any greater right to
indemnification and/or advancement of expenses under any provision of the
Articles or the bylaws of the Company, Indemnitee shall be deemed to have such
greater right pursuant to this Agreement; and, provided, further, that to the
extent that any change is made to the Washington law (whether by legislative
action or judicial decision), the Articles and/or the bylaws that permits any
greater right to indemnification and/or advancement of expenses than that
provided under this Agreement as of the date of this Agreement, Indemnitee shall
be deemed to have such greater right pursuant to this Agreement.

(b) If any provision or provisions of this Agreement are held to be invalid,
illegal or unenforceable for any reason whatsoever: (i) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation all portions of any provisions of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall not in any way be

 

10



--------------------------------------------------------------------------------

affected or impaired thereby and (ii) to the fullest extent possible, the
provisions of this Agreement (including without limitation all portions of any
provisions of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

16. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressed, on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

17. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances federal law or public policy may override applicable state law
and prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise. For example, the Company and Indemnitee acknowledge that
the U.S. Securities and Exchange Commission (the “SEC”) has taken the position
that indemnification is not permissible for liabilities arising under certain
federal securities laws, and federal legislation prohibits indemnification for
certain ERISA violations. Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
SEC to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee.

18. Governing Law/Effectiveness. This Agreement shall be governed by and
construed in accordance with the laws of the State of Washington, without giving
effect to principles of conflict of laws. This Agreement shall become effective
on the date that the Indemnitee began or begins to serve as an officer or
director of the Company.

19. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Washington for all
purposes in connection with any action, suit or proceeding which arises out of
or relates to this Agreement.

20. Integration; Modification; Survival. This Agreement represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
This Agreement may be modified only by an instrument in writing signed by both
parties hereto. The provisions of this Agreement shall survive the death,
disability or incapacity of Indemnitee or the termination of Indemnitee’s
service as a director or officer of the Company and shall inure to the benefit
of Indemnitee’s heirs, executors and administrators.

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

[Remainder of this Page Intentionally Left Blank.]

 

11



--------------------------------------------------------------------------------

INDEMNITEE    

CTI BIOPHARMA CORP.

By:  

 

    By:  

 

Name:       Name:   Address:       Title:         Address:  

 

12